DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed 1/5/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/6/2021.
The specification was received on 1/5/2022. This specification is acceptable.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 7, the limitation “fluid” appears to be amended to recite “the fluid” in order to refer to “fluid” recited in claim 1, line 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-9, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holst et al. (US 6,497,680 B1) in view of Demopulos et al. (US 2003/0040479 A1) and further in view of Ziegler et al. (US 2009/0288497 A1).

a fluid port (see "fluid port" in figure 1 below) comprising: 
a fluid channel (fluid channel extending from proximal end 16 to the element 30); 
a fluid inlet (inlet of the fluid channel at proximal end 16) at a first end 16 of the fluid channel (fluid channel extending from proximal end 16 to the element 30) configured to couple to an outlet of a manually administrable fluid source 12, 14; 
a fluid outlet (outlet of the fluid channel at element 30) at a second end (portion near element 30) of the fluid channel (fluid channel extending from proximal end 16 to the element 30) configured to deliver fluid from the manually administrable fluid source 12, 14 to a fluid pathway (fluid channel extending from element 30 to the patient 40) that provides fluid to a patient 40; 
at least one sensor 22, 24, 34, 36 to characterize at least one attribute of the fluid (column 6, lines 63-67; column 7, lines 1-3, 57-62) from the manually administrable fluid source 12, 14; 
a flow controller 17 in communication with the at least one sensor 22, 24, 34, 36 that generates at least one flow modification signal in response to the characterized at least one attribute matching at least one condition specified by at least one rule (column 7, lines 50-62); 
a communication means (column 7, lines 40-43, 50-68, column 8, lines 1-25, column 15, 44-52, using some form of communication means, the algorithm is controlling the valve operation without disclosing what type of communication means is) for transmitting the at least one flow modification signal to a plurality of flow control valves 18, 20, 28, 32, the at least one flow modification signal (signal that controls opening and closing of elements 18, 20, 28, 32 based on algorithm), when received by the plurality of flow control valves, causing a change in a level of fluid flow restriction of fluid passing through the plurality of flow control valves; and 

However, Demopulos discloses a method of intrathecal analgesia method and device comprising a transmitter 32 (figure 1) for wirelessly (RF is a radiofrequency which is construed as wireless) transmitting the at least one flow modification signal to a plurality of flow control valves 26, 28 for the purpose of using a well-known alternative approach to regulate the flow control valves wirelessly (paragraphs 0042, 0043).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the communication means of Holst to incorporate a transmitter for wirelessly transmitting the at least one flow modification signal to a plurality of flow control valves as taught by Demopulos for the purpose of using a well-known alternative approach to regulate the flow control valves wirelessly (paragraphs 0042, 0043).
Holst is further silent regarding a housing that encloses at least a portion of each of the controller and the transmitter wherein the plurality of flow control valves is physically separated from and external to the housing and wherein the housing is suspended from the fluid pathway. However, according to MPEP 2144.04 (VI)(C), it is obvious for one of ordinary skill in the art to rearrange the components within the system to place the valves within or outside the housing as long as the rearrangement do not change the system operation.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the rearrangement of different components within housing of Holst to incorporate a housing that encloses at least a portion of each of the controller and the transmitter wherein the plurality of flow control valves is physically separated from and external to the housing and wherein the housing is suspended from the fluid pathway as taught by Ziegler for the purpose of using a well-known alternative configuration for arranging the components within the housing (figure 4).
One of ordinary skill in the art will modify the rearrangement of components within the housing of Holst in view of Ziegler to place the plurality of flow control valves physically separated from and external to the housing because Ziegler includes only single valve and is located outside the element 100. Therefore, one of ordinary skill in the art when modifying in view of Ziegler will place all the valves of Holst physically separated from and external to the housing (possibly by carving out holes in element 15 where valves are located so that valves are external to the housing).

    PNG
    media_image1.png
    719
    570
    media_image1.png
    Greyscale

Regarding claims 3-4, Holst discloses the at least one sensor 22, 24, 34, 36 (figure 1) characterizes the at least one attribute of the fluid from the manually administrable fluid source 12, 14 when the manually administrable fluid source 12, 14 is coupled to the fluid inlet (inlet of the fluid channel at proximal end 16) or when fluid is passing through the fluid channel (inlet of the fluid channel at proximal end 16; column 6, lines 63-67; column 7, lines 1-3, 5-6; column 3, lines 2-6).

Regarding claim 5 and 6, Holst teaches the at least one sensor 22, 24 is integral or coupled to the fluid port (see "fluid port" in figure 1 above) or is separate and distinct from the fluid port (see “fluid port” in figure 1 above).



Regarding claim 9, Holst discloses the flow controller 17 comprises or is in communication with a rules engine, the rules engine using a plurality of rules to determine whether the at least one attribute matches the at least one condition specified by the at least one rule (column 7, lines 50-62, 66-67, column 8, lines 1-6, column 10, lines 15-43).

Regarding claim 19, Holst discloses at least one flow control valve 18, 20, 28, 32 of the plurality of flow control valves 18, 20, 28, 32 is on the fluid pathway (fluid channel extending from element 30 to the patient 40) downstream from the fluid port (see "fluid port" in figure 1 above).

Regarding claim 20, Holst discloses a method comprising: 
receiving data (column 6, lines 63-67; column 7, lines 1-3, 57-62) generated by at least one sensor 22, 24, 34, 36 (figure 1) of a fluid port (see "fluid port" in figure 1 above) characterizing at least one attribute of fluid within a manually administrable fluid source 12, 14, the fluid port (see "fluid port" in figure 1 above) comprising: 
a fluid channel (fluid channel extending from proximal end 16 to the element 30), 

and the at least one sensor 22, 24, 34, 36; determining that the at least one attribute in the received data matches at least one condition specified by at least one rule (column 7, lines 50-62); 
and generating at least one flow modification signal, which when received by a plurality of flow control valves 18, 20, 28, 32, causes the plurality of flow control valves 18, 20, 28, 32 to change a level of fluid flow restriction (figures 3-4, column 15, lines 26-28, 44-52) being applied to fluid passing through the plurality of flow control valves 18, 20, 28, 32; and transmitting, with a communication means (column 7, lines 40-43, 50-68, column 8, lines 1-25, column 15, 44-52, using some form of communication means, the algorithm is controlling the valve operation without disclosing what type of communication means is), the at least one flow modification signal to a plurality of flow control valves 18, 20, 28, 32, wherein a housing (housing of element 15) that encloses the fluid port (see “fluid port” in figure 1 below), wherein the housing (housing of element 15) envelops at least a portion of each of the fluid channel (fluid channel extending from proximal end 16 to the element 30), the fluid inlet (inlet of the fluid channel at proximal end 16), the fluid outlet (outlet of the fluid channel at element 30), the at least one sensor 22, 24, 34, 36, the plurality of flow control valves 18, 20, 28, 32 positioned along the fluid 
However, Demopulos discloses a method of intrathecal analgesia method and device comprising a transmitter 32 (figure 1) for wirelessly (RF is a radiofrequency which is construed as wireless) transmitting the at least one flow modification signal to a plurality of flow control valves 26, 28 for the purpose of using a well-known alternative approach to regulate the flow control valves wirelessly (paragraphs 0042, 0043).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the communication means of Holst to incorporate a transmitter for wirelessly transmitting the at least one flow modification signal to a plurality of flow control valves as taught by Demopulos for the purpose of using a well-known alternative approach to regulate the flow control valves wirelessly (paragraphs 0042, 0043).
Holst is further silent regarding a housing that encloses at least a portion of each of the controller and the transmitter wherein the plurality of flow control valves is physically separated from and external to the housing and wherein the housing is suspended from the fluid pathway. However, according to MPEP 2144.04 (VI)(C), it is obvious for one of ordinary skill in the art to rearrange the components within the system to place the valves within or outside the housing as long as the rearrangement do not change the system operation.
Additionally, Ziegler teaches a design of a cassette for differential pressure based medication delivery flow comprising a housing (a housing of element 100) that encloses at least a portion 124 of each of the controller (paragraph 0048, lines 14-22) and the transmitter (paragraph 0049, the device for wirelessly transmitting information to element 12 is construed as transmitter) wherein the flow control valve is physically separated from and external to the housing (housing of element 100) and wherein the 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the rearrangement of different components within housing of Holst to incorporate a housing that encloses at least a portion of each of the controller and the transmitter wherein the plurality of flow control valves is physically separated from and external to the housing and wherein the housing is suspended from the fluid pathway as taught by Ziegler for the purpose of using a well-known alternative configuration for arranging the components within the housing (figure 4).
One of ordinary skill in the art will modify the rearrangement of components within the housing of Holst in view of Ziegler to place the plurality of flow control valves physically separated from and external to the housing because Ziegler includes only single valve and is located outside the element 100. Therefore, one of ordinary skill in the art when modifying in view of Ziegler will place all the valves of Holst physically separated from and external to the housing (possibly by carving out holes in element 15 where valves are located so that valves are external to the housing).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holst et al. (US 6,497,680 B1) in view of Demopulos et al. (US 2003/0040479 A1) in view of Ziegler et al. (US 2009/0288497 A1) and further in view of Krishnamoorthy et al. (US 2009/0069743 A1).

However, Krishnamoorthy teaches the flow controller 222 (figure 10) polls at least one remote data source 306 (figure 13; paragraphs 0110, 0111) to obtain at least a portion of the rules and wherein the rules engine (paragraphs 0107, 0111), when applying the rules, uses (i) the at least one attribute and (ii) flow control input data selected from a group consisting of: fluid information, patient-specific information, medical order information, clinical guideline information, environmental factors, flow control valve status, and historical information for the purpose of performing appropriate action to protect the patient's life (paragraph 0111).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the flow controller of modified Holst to incorporate the flow controller polling at least one remote data source to obtain at least a portion of the rules and wherein the rules engine when applying the rules, uses (i) the at least one attribute and (ii) flow control input data selected from a group consisting of: fluid information, patient-specific information, medical order information, clinical guideline information, environmental factors, flow control valve status, and historical information as taught by Krishnamoorthy for the purpose of performing appropriate action to protect the patient's life (paragraph 0111).

s 2 and 12-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holst et al. (US 6,497,680 B1) in view of Demopulos et al. (US 2003/0040479 A1) in view of Ziegler et al. (US 2009/0288497 A1) and in view of Hutchinson et al. (US 2006/0287887 A1).
Regarding claim 2, modified Holst discloses the claimed invention substantially as claimed, as set forth above in claim 1. modified Holst is silent regarding wherein the at least on sensor characterizes at least one attribute of the fluid when the manually administrable fluid source is being coupled to the fluid inlet.
However, Hutchinson teaches a design of a fluid injection system (figure 3) comprising wherein the at least on sensor 350 characterizes at least one attribute (paragraph 0027, lines 1-11) of the fluid when the manually administrable fluid source is being coupled to the fluid inlet for the purpose of identifying the drug to determine the drug delivery in appropriate amounts (paragraph 0027) and minimizing the adverse drug events (paragraph 0013, lines 1-3).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the at least one sensor of modified Holst to incorporate wherein the at least on sensor characterizes at least one attribute of the fluid when the manually administrable fluid source is being coupled to the fluid inlet as taught by Hutchinson for the purpose of identifying the drug to determine the drug delivery in appropriate amounts (paragraph 0027) and minimizing the adverse drug events (paragraph 0013, lines 1-3).

Regarding claim 12, modified Holst discloses the claimed invention substantially as claimed, as set forth above, for claims 1. Modified Holst is silent regarding the outlet of the manually administrable fluid source comprising fluid source information encoded thereon, and the at least one sensor comprises an identification sensor that detects the manually administrable fluid source information when the manually administrable fluid source is being coupled or is coupled to the fluid port inlet.

It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the outlet of the manually administrable fluid source of modified Holst to incorporate the outlet of the manually administrable fluid source comprising fluid source information encoded thereon, and the at least one sensor comprises an identification sensor that detects the manually administrable fluid source information when the manually administrable fluid source is being coupled or is coupled to the fluid port inlet as taught by Hutchinson for the purpose of minimizing the adverse drug events (paragraph 0013 lines 1-3).

Regarding claim 13, modified Holst discloses the claimed invention substantially as claimed, as set forth above, for claims 1. Modified Holst is silent regarding the fluid source information is a code or identifier used to reference a secondary data set that is characteristic of the fluid contained within the manually administrable fluid source. 
However Hutchinson teaches the fluid source information is a code 360 or identifier used to reference a secondary data set 250 (figure 2) that is characteristic of the fluid (paragraph 0027, lines 11-18, paragraph 0023, lines 6-13) contained within the manually administrable fluid source 120 (figure 3) for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid source of modified Holst to 

Regarding claim 14, Holst discloses memory storing the secondary data set (column 10, lines 5-6). 

Regarding claim 15, modified Holst discloses the claimed invention substantially as claimed as set forth above in claim 1. Modified Holst is silent regarding further comprising: a remote data source coupled to the flow controller via a communications network that stores the secondary data set.
However, Hutchinson teaches a remote data source (paragraph 0027, lines 11-15, “storage media”) coupled to the flow controller 160 via a communications network (paragraph 0027, lines 11-18, a network that allows controlling element 160 via element 380 and information stored in storage media) that stores the secondary data set (paragraph 0027, lines 11-15, data stored in “storage media”) for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the system of modified Holst to incorporate further comprising: a remote data source coupled to the flow controller via a communications network that stores the secondary data set as taught by Hutchinson for the purpose of confirming the possible risks of the drug to the patient (paragraph 0023, lines 6-13).


However, Hutchinson teaches the at least one flow modification signal (figure 2, paragraphs 0023-0025) is generated using a rules engine (figure 2; paragraph 0027, lines 7-18) that processes the detected fluid source information for the purpose of administering drug based on the prescription (paragraph 0027).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of modified Holst to incorporate the at least one flow modification signal is generated using a rules engine that processes the detected fluid source information as taught by Huchinson for the purpose of administering drug based on the prescription (paragraph 0027).

Regarding claim 17, modified Holst discloses the claimed invention substantially as claimed, as set forth above for claim 1. Modified Holst is silent regarding the at least one sensor comprises a fluid composition sensor that characterizes a composition of fluid, the fluid composition sensor is located along the fluid channel between the fluid inlet and fluid outlet, and the at least one attribute is indicative of at least one constituent present in fluid flowing through the channel.
However, Hutchinson teaches the at least one sensor 150 (figure 1A) comprises a fluid composition sensor that characterizes a composition of fluid (paragraph 0021, lines 7-12), the fluid composition sensor 150 is located along the fluid channel (fluid pathway extending between the fluid source 110, 120, 130 and the patient 170 in figure 1A) between the fluid inlet (inlet receiving fluid from fluid source 110, 120, 130) and fluid outlet (portion of the fluid pathway that delivers fluid to the patient 170 in figure 1A), and 
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of modified Holst to incorporate the at least one sensor comprises a fluid composition sensor that characterizes a composition of fluid, the fluid composition sensor is located along the fluid channel between the fluid inlet and fluid outlet, and the at least one attribute is indicative of at least one constituent present in fluid flowing through the channel as taught by Hutchinson for the purpose of confirming the possible risks of the drug to the patient (paragraph 0021, lines 1-7).

Regarding claim 18, modified Holst discloses the claimed invention substantially as claimed, as set forth above for claim 1. Modified Holst is silent regarding the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information.
However, Hutchinson teaches the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information (paragraph 0022) for the purpose of protecting the patient from possible medication risks (paragraph 0021, lines 1-7).
It would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the fluid delivery system of modified Holst to incorporate the at least one flow modification signal is generated using a rules engine that processes the result of the sensed fluid composition information as taught by Hutchinson for the purpose of protecting the patient from possible medication risks (paragraph 0021, lines 1-7).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 20 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NILAY J SHAH/            Primary Examiner, Art Unit 3783